Judgment and orders affirmed, with costs, on the ground that the error in the court’s instruction in response to the inquiry of the jury as to what would constitute prescriptive rights, may be disregarded, as not affecting any substantial right of the defendant. (Civ. Prae. Act, § 106.) It did not bear on any issue submitted under the evidence.
Clark, Davis, Crouch and Taylor, JJ., concur; Hubbs, P. J., dissents and votes for reversal on the ground that the charge referred to constitutes reversible error.